 

 

4

Case: 1:19-cr-00277 Document #: 20 Filed: 05/22/19 Page 1 of ep Ct E D

MAY 22 20194
UNITED STATES DISTRICT COURT
. BRUTON
NORTHERN DISTRICT OF ILLINOIS cuERe HAG COURT
EASTERN DIVISION
UNITED STATES OF AMERICA )
) No. 19 CR 277
v. )
) Violations: Title 18, United States
CONCEPCION MALINEK ) Code, Sections 1589 (a)(2), (a)(8), (a)(4)
) and 1546
JUDGE CHANG

COUNTONE — MAGISTRATE JUDGE COLE

The SPECIAL JANUARY 2019 GRAND JURY charges:

Between in or around December 2018, and continuing until on or about March
26, 2019, in the Northern District of Illinois, Eastern Division, and elsewhere,

CONCEPCION MALINEK,

defendant herein, did knowingly provide and obtain the labor and services of a
person, namely Victim 1, by means of: (a) serious harm and threats of serious harm
to Victim 1 or another person; (b) abuse and threatened abuse of the law and legal
process; and (c) a scheme, plan, and pattern intended to cause Victim 1 to believe
that, if Victim 1 did not perform such labor and services, Victim 1 or another person

would suffer serious harm;

In violation of Title 18, United States Code, Sections 1589(a)(2), (a)(3) and

(a)(4).

 
 

 

Case: 1:19-cr-00277 Document #: 20 Filed: 05/22/19 Page 2 of 13 PagelD #:39

COUNT TWO

The SPECIAL JANUARY 2019 GRAND JURY further charges:

Between in or around December 2018, and continuing until on or about March
26, 2019, in the Northern District of Illinois, Eastern Division, and elsewhere,

CONCEPCION MALINEK,

defendant herein, did knowingly provide and obtain the labor and services of a
person, namely Victim 2, by means of: (a) serious harm and threats of serious harm
to Victim 2 or another person; (b) abuse and threatened abuse of the law and legal
process; and (c) a scheme, plan, and pattern intended to cause Victim 2 to believe
that, if Victim 2 did not perform such labor and services, Victim 2 or another person

would suffer serious harm;

In violation of Title 18, United States Code, Sections 1589(a)(2), (a)(3) and

(a)(4).

 
 

Case: 1:19-cr-00277 Document #: 20 Filed: 05/22/19 Page 3 of 13 PagelD #:39

COUNT THREE

The SPECIAL JANUARY 2019 GRAND JURY further charges:

Between in or around April 2018, and continuing until on or about March 26,
2019, in the Northern District of Illinois, Eastern Division, and elsewhere,

CONCEPCION MALINEK,

defendant herein, did knowingly provide and obtain the labor and services of a
person, namely Victim 3, by means of: (a) serious harm and threats of serious harm
to Victim 3 or another person; (b) abuse and threatened abuse of the law and legal
process; and (c) a scheme, plan, and pattern intended to cause Victim 3 to believe
that, if Victim 3 did not perform such labor and services, Victim 3 or another person

would suffer serious harm;

In violation of Title 18, United States Code, Sections 1589(a)(2), (a)(3) and

(a)(4).
 

Case: 1:19-cr-00277 Document #: 20 Filed: 05/22/19 Page 4 of 13 PagelD #:39

COUNT FOUR

The SPECIAL JANUARY 2019 GRAND JURY further charges:

Between in or around January 2019, and continuing until on or about March
26, 2019, in the Northern District of Illinois, Eastern Division, and elsewhere,

CONCEPCION MALINEK,

defendant herein, did knowingly provide and obtain the labor and services of a
person, namely Victim 4, by means of: (a) serious harm and threats of serious harm
to Victim 4 or another person; (b) abuse and threatened abuse of the law and legal
process; and (c) a scheme, plan, and pattern intended to cause Victim 4 to believe
that, if Victim 4 did not perform such labor and services, Victim 4 or another person

would suffer serious harm;

In violation of Title 18, United States Code, Sections 1589(a)(2), (a)(3) and

(a)(4).
 

 

Case: 1:19-cr-00277 Document #: 20 Filed: 05/22/19 Page 5 of 13 PagelD #:39

COUNT FIVE

The SPECIAL JANUARY 2019 GRAND JURY further charges:

Between in or around April 2018, and continuing until on or about March 26,
2019, in the Northern District of Illinois, Eastern Division, and elsewhere,

CONCEPCION MALINEK,

defendant herein, did knowingly provide and obtain the labor and services of a
person, namely Victim 5, by means of: (a) serious harm and threats of serious harm
to Victim 5 or another person; (b) abuse and threatened abuse of the law and legal
process; and (c) a scheme, plan, and pattern intended to cause Victim 5 to believe
that, if Victim 5 did not perform such labor and services, Victim 5 or another person

would suffer serious harm;

In violation of Title 18, United States Code, Sections 1589(a)(2), (a)(8) and

(a)(4).
 

 

Case: 1:19-cr-00277 Document #: 20 Filed: 05/22/19 Page 6 of 13 PagelD #:39

COUNT SIX

The SPECIAL JANUARY 2019 GRAND JURY further charges:

Between in or around August 2018, and continuing until on or about March
26, 2019, in the Northern District of Illinois, Eastern Division, and elsewhere,

CONCEPCION MALINEK,

defendant herein, did knowingly provide and obtain the labor and services of a
person, namely Victim 6, by means of: (a) serious harm and threats of serious harm
to Victim 6 or another person; (b) abuse and threatened abuse of the law and legal
process; and (c) a scheme, plan, and pattern intended to cause Victim 6 to believe
that, if Victim 6 did not perform such labor and services, Victim 6 or another person

would suffer serious harm;

In violation of Title 18, United States Code, Sections 1589(a)(2), (a)(3) and

(a)(4).
 

Case: 1:19-cr-00277 Document #: 20 Filed: 05/22/19 Page 7 of 13 PagelD #:39

COUNT SEVEN

The SPECIAL JANUARY 2019 GRAND JURY further charges:

Between in or around December 2018, and continuing until on or about March
26, 2019, in the Northern District of Illinois, Eastern Division, and elsewhere,

CONCEPCION MALINEK,

defendant herein, did knowingly provide and obtain the labor and services of a
person, namely Victim 7, by means of: (a) serious harm and threats of serious harm
to Victim 7 or another person; (b) abuse and threatened abuse of the law and legal
process; and (c) a scheme, plan, and pattern intended to cause Victim 7 to believe
that, if Victim 7 did not perform such labor and services, Victim 7 or another person

would suffer serious harm;

In violation of Title 18, United States Code, Sections 1589(a)(2), (a)(3) and

(a)(4).
 

Case: 1:19-cr-00277 Document #: 20 Filed: 05/22/19 Page 8 of 13 PagelD #:39

COUNT EIGHT

The SPECIAL JANUARY 2019 GRAND JURY further charges:

In or around February 2019, in the Northern District of Illinois, Eastern
Division,

CONCEPCION MALINEK,

defendant herein, did knowingly possess, obtain, accept, and receive a permanent
resident card and social security card in the name of Victim 1 as evidence of
authorized stay or employment in the United States, which the defendant knew to be
forged, counterfeited, falsely made, and unlawfully obtained;

In violation of Title 18, United States Code, Section 1546(a).

 
 

 

Case: 1:19-cr-00277 Document #: 20 Filed: 05/22/19 Page 9 of 13 PagelD #:39

COUNT NINE

The SPECIAL JANUARY 2019 GRAND JURY further charges:

In or around December 2018, in the Northern District of Illinois, Eastern
Division,

CONCEPCION MALINEK,

defendant herein, did knowingly possess, obtain, accept, and receive a permanent
resident card and social security card in the name of Victim 2 as evidence of
authorized stay or employment in the United States, which the defendant knew to be
forged, counterfeited, falsely made, and unlawfully obtained;

In violation of Title 18, United States Code, Section 1546(a).

 
 

 

Case: 1:19-cr-00277 Document #: 20 Filed: 05/22/19 Page 10 of 13 PagelD #:39

COUNT TEN

The SPECIAL JANUARY 2019 GRAND JURY further charges:

In or around February 2019, in the Northern District of Illinois, Eastern
Division,

CONCEPCION MALINEK,

defendant herein, did knowingly possess, obtain, accept, and receive a permanent
resident card and social security card in the name of Victim 4 as evidence of
authorized stay or employment in the United States, which the defendant knew to be
forged, counterfeited, falsely made, and unlawfully obtained;

In violation of Title 18, United States Code, Section 1546(a).

10
 

 

Case: 1:19-cr-00277 Document #: 20 Filed: 05/22/19 Page 11 of 13 PagelD #:39

COUNT ELEVEN

The SPECIAL JANUARY 2019 GRAND JURY further charges:

In or around January 2019, in the Northern District of Illinois, Eastern
Division,

CONCEPCION MALINEK,

defendant herein, did knowingly possess, obtain, accept, and receive a permanent
resident card and social security card in the name of Victim 7 as evidence of
authorized stay or employment in the United States, which the defendant knew to be
forged, counterfeited, falsely made, and unlawfully obtained;

In violation of Title 18, United States Code, Section 1546(a).

1]
 

 

Case: 1:19-cr-00277 Document #: 20 Filed: 05/22/19 Page 12 of 13 PagelD #:39

FORFEITURE ALLEGATION

The SPECIAL JANUARY 2019 GRAND JURY further alleges:

1. Upon conviction of an offense in violation of Title 18, United States Code,
Section 1589, as alleged in Counts One through Seven of the foregoing Indictment,

CONCEPCION MALINEK,

defendant herein, shall forfeit to the United States of America any property which
constitutes and is derived from proceeds traceable to the offense, and any property
used and intended to be used to commit and to promote the commission of such
offense, and any property traceable to such property, as provided by Title 18, United
States Code, Sections 1594(d)(1) and (d)(2)

2. The property to be forfeited includes, but is not limited to United
States currency seized from the defendant’s residence on or about March 26, 2019,

in the approximate amount of $3,549.

12
 

 

Case: 1:19-cr-00277 Document #: 20 Filed: 05/22/19 Page 13 of 13 PagelD #:39

3. If any of the property described above, as a result of any act or omission
by a defendant: cannot be located upon the exercise of due diligence; has been
transferred or sold to, or deposited with, a third party; has been placed beyond the
jurisdiction of the Court; has been substantially diminished in value; or has been
commingled with other property which cannot be divided without difficulty, the
United States of America shall be entitled to forfeiture of substitute property, as

provided in Title 21, United States Code Section 853(p).

A TRUE BILL:

 

FOREPERSON

 

UNITED STATES ATTORNEY

13
